Citation Nr: 1122285	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to October 1969.  He later died in April 1977.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which determined that the appellant was not entitled to death benefits because she remarried after the Veteran's death and was not recognized as his surviving spouse.

In October 2009, the Board determined that the appellant was not barred from receiving dependency and indemnity compensation (DIC) benefits.  The issue of whether the appellant's remarriage constitutes a bar to her receipt of death pension and accrued benefits was remanded for a hearing.

In January 2010, the appellant presented testimony at a videoconference hearing at the Louisville RO before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  A transcript of this hearing is in the claims folder.

In March 2010, the Board denied the appellant's claim for entitlement to accrued benefits and determined that her remarriage constituted a bar to her receipt of death pension benefits.  The Board also granted the appellant's petition to reopen her claim for entitlement to service connection for the cause of the Veteran's death and remanded the merits of that claim for further development.  That development was completed, and the case has since been returned to the Board for appellate review. 

In April 2011, the Veteran's representative submitted a written brief presentation, which included cites to internet articles.  However, he later provided a waiver of the RO's initial consideration of that evidence in May 2011.   Therefore, the Board will consider this newly obtained evidence and proceed with a decision. See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in April 1977 at age 46, and the immediate cause of death was listed as cardiorespiratory arrest due to malignant melanoma.  There were no other significant conditions listed that contributed to death.  

2.  At the time of the Veteran's death, service connection had been established for bilateral blepharo conjunctivitis, which was assigned a 30 percent disability evaluation.  

3. The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service or of herbicide exposure. 



CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for DIC benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

In this case, the Board does acknowledge that the RO did not provide the appellant with fully complaint notice prior to the initial rating decision in April 2005.  Nevertheless, the RO did send the appellant notification in June 2007 and April 2010, which did meet the notification requirements.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided to the appellant was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the appellant's claim was readjudicated in the March 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices, and she has taken full advantage of these opportunities, submitting evidence and argument in support of her claim and testifying at a hearing before the Board.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the appellant.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the June 2007 and April 2010 notice letters about the information and evidence that is necessary to substantiate her claim.  The letters indicated that the evidence must show that the Veteran died while on active duty or died from a service-connected injury or disease.  The letters also contained the relevant effective date provisions.  Further, the April 2010 letter included the evidence to support a claim for DIC benefits based on a disability that was not service-connected.  The April 2010 letter also provided the appellant with a statement of the conditions for which the Veteran was service-connected.  Therefore, the Board finds that VA has fulfilled its duty to notify.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.

In addition, the Board requested a medical opinion from a VA physician, and two opinions have been submitted in response to that request.  Specifically, an optometrist provided a medical opinion in July 2010, and a physician rendered a medical opinion in August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the medical opinions obtained in this case are adequate, as they are predicated on a full reading of the claims file, including the Veteran's service treatment records, private and VA medical records, and death certificate.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed and medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.

VA has further assisted the appellant and her representative throughout the course of this appeal by providing them with a statement of the case, which informed them of the laws and regulations relevant to the appellant's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


Background and Evidence

The Veteran's service treatment records show that he complained of a boil on his right lower eyelid in May 1949.  He was diagnosed at that time with chronic conjunctivitis of both eyes and chalazion of the right lower lid.

On reports of medical history dated in June 1957 and May 1963, the Veteran denied having a tumor, growth, cysts, and cancer, and his periodic examinations did not make a reference to any growths on the scalp.  During his retirement examination in May 1969, the Veteran was noted to have chronic, recurrent keratitis of the right eye, which was currently inactive, but he denied having any tumors, growths, cysts, or cancer.  The Veteran indicated that he had boils; however, a notation by the examining physician indicated that the Veteran's boils only recurred on his left hip.

After his retirement from active duty, the Veteran underwent a VA examination in January 1970.  The Veteran's head, face, and neck were noted to be "normal," and his skin was found to be clear.  The Board notes that the examination form specifically requested that the examiner describe any lesions.

In March 1975, the Veteran was admitted to a private hospital for the purpose of removing a lesion growing on the left side of his head.  The lesion was dark and somewhat melanotic in appearance.  The March 1975 pathology report indicated that a moderate-sized ellipse of epidermal tissue measuring 3.2 centimeters completely encircling a somewhat discolored pigmented tumor mass measuring 15 millimeters was found on the left side of the Veteran's head.  The diagnosis was malignant melanoma.

A VA treatment record from November 1976 reflects that, after the Veteran had the malignant melanoma excised from his scalp in March 1975, he was asymptomatic until October 1976, when he presented to the hospital with chest pain.  A chest x-ray was negative with clear lungs.  In November 1976, the Veteran reported having a left neck mass, which was excised and found to be metastatic malignant melanoma, superficial spreading type, level 4.  A chest x-ray taken at that time indicated that the Veteran had no active cardiopulmonary disease.

In February 1977, the Veteran was provided another chest x-ray revealing multiple nodular opacities involving the mid and lower zones compatible with occupational miner's disease.  A subsequent note from the Veteran's treating physician indicated that the abnormal chest x-ray most likely represented a questionable possible tumor rather than miner's disease, as the Veteran never mined coal.  In this regard, the liver and spleen scan also revealed multiple large areas of decreased activity in the liver suggestive of metastatic disease.

In April 1977, the Veteran was in extreme condition and hospitalized.  A chest x-ray showed atelectasis of the right middle and lower lobe highly suggestive of carcinoma of the main cronchus on the right.  

The Veteran died in April 1977.  The certificate of death indicates that the immediate cause of death was cardiac respiratory arrest due to malignant melanoma.  There were no other significant conditions listed, and an autopsy was not performed.

In May 1977, the Veteran's treating physician submitted a statement noting that the first surgical attempt to eradicate the malignant melanoma occurred in 1975.  The pathology report indicated that at the time of the surgery the Veteran had actual malignant cells in the lesion, which the physician believed was an indication that the lesion had been present for a considerable period of time prior to the actual date of surgery.  Therefore, the physician opined that the tumor, which ultimately and finally led to the Veteran's death, was present during the later part of his active duty.

In June 1978, the same physician submitted another statement at the appellant's request regarding the Veteran's death.  He noted that it was very important to understand the patholophysiology of malignant melanoma and to understand that an absolute statement concerning the veracity of the allegation that the lesion was present at the time of the Veteran's discharge was going to be extremely difficult to prove or to disprove.  He noted that it was the appellant's belief that the Veteran's skin lesion was present at the time of discharge from the military.  The physician noted that a lesion was present during his own initial encounter with the Veteran in 1972.  However, he also stated that the Veteran had not detected any change in the mole until 1975 at which time he presented at the office of his dermatologist for an evaluation.  The physician stated that it was his belief that the lesion was present at the time of the Veteran's discharge from service, and he believed that, if the Veteran had retired later, it would have become totally apparent that the lesion was present.  He pointed out that pathologists who were responsible for identifying these lesions readily agreed that there were frequently extremely long periods in the development of melanotic carcinomas.

In August 2000, the same physician submitted another letter, noting his belief that the Veteran's dermatitis ultimately resulted in the development of malignant melanoma and may have been contributed to by the Veteran's exposure to Agent Orange.  At that time, the physician had requested, but not received the Veteran's complete hospital records.

In July 2010, a VA optometrist reviewed the Veteran's claims file.  He opined that the Veteran's service-connected conjunctivitis was not a principle or contributory cause of his death.  The optometrist stated that his opinion was specifically based upon the review of the Veteran's four admission notes for his hospital visits during the three years prior to his death.  Every admission note indicated that the Veteran's eyes were normal.  The optometrist stated that he did not see any medical notes that indicated a recurrent conjunctivitis or keratitis dated after his exit examination from the military.

In August 2010, a VA physician reviewed the claims file and provided an opinion a to whether the Veteran's cardiac respiratory arrest and malignant melanoma were each related to his military service, including herbicide exposure, or whether the Veteran's death was otherwise causally or etiologically related to his military service.  Based on the physician's complete review of the claims file, he found that it was not at least likely as not that either the malignant melanoma or cardio respiratory arrest was caused or aggravated by the Veteran's military service or exposure to herbicides in Vietnam.  In so doing, the physician noted that the Veteran was not diagnosed with malignant melanoma until 1975, which was many years following his retirement in 1969.  He also stated that no physical examination in the military noted an abnormal growth on the Veteran's scalp (including the Veteran's retirement physical) and observed that the Veteran was not treated for any skin malignancy in the military.  The examiner further noted that the Veteran was not treated for or diagnosed with coronary artery disease or respiratory failure in the military.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In this case, the Veteran's DD Form 214 for his period of service from November 1968 to October 1969 reflects that he had seven months and seventeen days of foreign and/or sea service in the USARPAC.  It was noted that his place of entry into current active service was Di An, Vietnam.  He also received the Vietnam Service Medal, National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Cross of Gallantry with Palm.  The Veteran's personnel records confirm that he served in Vietnam from July 1968 to June 1969.  Therefore, the Veteran has verified active service in the Republic of Vietnam during the Vietnam Era, and thus, is presumed to have been exposed to herbicide agents, including Agent Orange, during such service.

Nevertheless, as noted above, malignant melanoma is not on the list of diseases that VA has associated with Agent Orange exposure.  As such, service connection is not warranted on a presumptive basis, and the Board must instead determine whether direct service connection is warranted.  

The appellant alleges that the Veteran's malignant melanoma was etiologically related to his active duty service.  In this regard, she has asserted that the Veteran's growth on the left side of his head was likely present in service, but was overlooked on examinations.  In the alternative, she has contended that the Veteran's exposure to herbicides in Vietnam caused his malignant melanoma.

There is simply no evidence that the growth on the Veteran's left side of his head was present in service.  All examinations, including the Veteran's retirement examination, reflected normal findings of the head, neck, and scalp.  At retirement, the Veteran himself marked that he did not have a tumor, growth, cyst, or cancer.

Following his military service, the Veteran was provided with a VA examination three months later in January 1970.  The examination report specifically instructed the examiner to identify any lesions and provide a description of the type, area, and extent of such lesions.  However, the examiner wrote "clear" as to the Veteran's skin examination, and the head, face, and neck examination was also normal.

The earliest evidence of the existence of the growth was in 1972, per a physician's statement.  The Board notes, however, that the Veteran did not have a diagnosis of malignant melanoma until 1975, which would have been approximately six years after his separation from service.  

The Board does acknowledge that the medical evidence of record contains conflicting medical opinions regarding whether the Veteran's melanoma was related to his military service.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the August 2010 VA examiner's opinion to be the most probative evidence.  His opinion was based upon full consideration of the Veteran's service and post-service records, including the statements from the Veteran's private physician.  He also provided a rationale for his opinion and cited to the relevant evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Thus, the Board accepts this opinion as probative evidence.

On the other hand, the Veteran's private physician submitted letters dated in May 1977 and June 1978 letters in which he opined that the Veteran's lesion was present at discharge, as melanoma carcinomas frequently take long periods of time to develop.  The record, however, reflects that the Veteran had no notation of any tumors, growths, or lesions in service, and the Veteran even denied having any sort of growth on several occasions during service, including at retirement.  The private opinions also fail to address the findings of the January 1970 VA examination, which specifically found that the Veteran did not have any lesions three months after service.  That examiner had even been instructed to identify and describe any current lesions on the report, yet he found the Veteran's skin to be clear. 

Thus, the private physician appears to speculate that the Veteran had a lesion in service that may have gone undetected even though an earlier examiner was specifically instructed to identify any lesions and did not report any such findings.  The service treatment records and January 1970 VA examination provided affirmative evidence showing that there was no lesion present that could have later developed into melanoma, and the private physician did not account for any of those findings in rendering his opinions.

The Board again points out that VA is not free to ignore a medical opinion (see Owens, 7 Vet. App. at 433), or to reject a medical opinion based on its own medical judgment (see Obert, Vet. App. 30 and Colvin, 1 Vet. App. 171), even if the opinion is based on lay assertions.  The fact that an examiner relied on the assertions of the appellant and/or another layperson does not render the opinion not credible unless the Board finds that the lay statements are not credible.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 304.  Here, however, the Board finds that the physician's opinion not based on the medical evidence of record.  An opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  In this case, the private physician did not address the affirmative evidence showing that the Veteran did not have a lesion in service or three months later.  Thus, there was no lesion or growth that could have developed into melanoma, which was the basis of his opinion.

Based on the foregoing, the Board affords the opinions of the private physician less probative weight.  Thus, the Board finds that the most probative opinion of record is the one rendered by the August 2010 VA examiner, which determined that the Veteran's malignant melanoma was not related to his military service.

The Board also finds that the Veteran's malignant melanoma is not otherwise related to service.  As previously noted, the appellant has alleged that the Veteran's malignant melanoma was related to his herbicide exposure in service.  In this regard, she submitted a statement by the Veteran's treating physician noting that his "dermatitis which he suffered and ultimately which resulted in the development of malignant melanoma may have been contributed to by [the Veteran's exposure to Agent Orange]."  Although this opinion is favorable to the appellant, the Board finds that it is inadequate upon which to base a determination, as it is inconclusive and speculative.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The word "may" is merely suggestive and insufficient to establish a nexus.  Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992) ("may or may not" language by physician is too speculative).  Furthermore, where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as 'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Thus, as the physician's words, "may have been contributed to" are speculative on their face, the opinion must be judged to be "non-evidence." 

Moreover, the Veteran's physician did not explain his conclusion that Agent Orange may have contributed to the development of malignant melanoma.  Nor is there any evidence of record that the Veteran suffered from dermatitis.  Additionally, the physician indicated that he had not received the Veteran's complete hospital records created at the time of his death, thereby indicating that he did not have the benefit of the Veteran's complete medical history when making his determination.  The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The claims file contains no other probative evidence that the Veteran's malignant melanoma was caused by exposure to herbicides, to include Agent Orange.  In fact, the August 2010 VA examiner specifically opined that it is not at least as likely as not that the malignant melanoma was caused or aggravated by his military service or herbicide exposure.   

In addition, the Board finds that the Veteran's cardiorespiratory arrest, which was listed on his death certificate, was not related to his military service.  The appellant's representative contended in an April 2011 brief that the Veteran's lung cancer, which was found on chest x-rays in February and April 1977, was due to his exposure to Agent Orange.

Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are recognized as being presumptive diseases related to herbicide exposure, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(d) states that evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.

The Board notes that a chest x-ray taken in October 1976 after complaints of chest pain was negative with clear lungs.  A November 1976 x-ray also revealed no active cardiopulmonary disease, and liver and spleen scans were negative at that time.  It was also noted that the Veteran's melanoma had spread to his lymph nodes in the neck.  

In February 1977, the Veteran was provided another chest x-ray, which revealed multiple nodular opacities involving the mid and lower zones that were initially believed to be associated with occupational miner's disease.  A subsequent note from the Veteran's treating physician stated that the abnormal chest x-ray most likely represented a questionable possible tumor rather than miner's disease, as the Veteran never mined coal.  The liver and spleen scan also revealed multiple large areas of decreased activity in the liver suggestive of metastatic disease.  The Veteran was diagnosed with systemic metastatic malignant melanoma, superficial spreading type, level 4 (emphasis added).  In April 1977, a chest x-ray showed atelectasis of the right middle and lower lobe, which was highly suggestive of carcinoma of the main cronchus on the right.

The evidence of record reflects that the Veteran's melanoma was systemically metastatic and spread throughout his body, including to his neck, lungs, and liver. Significantly, the Veteran's chest x-rays were consistently clear until February 1977 at which time his cancer was noted to be spreading.  As such, in consideration of all evidence of the record, the Board finds that there is affirmative evidence that the Veteran's lung cancer was not the result of Agent Orange, as physicians clearly indicated that the Veteran's melanoma had instead systemically metastasized to other areas of his body.  The Board also notes that the Veteran's death certificate reflects that his death was caused by cardiopulmonary arrest due to malignant melanoma.  Thus, his lung cancer does not appear to have been the primary site.  Instead, the malignant melanoma was the primary cancer, which eventually spread to his lungs.  Consequently, service connection is not warranted on a presumptive basis.

In addition, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a cardiovascular or pulmonary disorder.  The August 2010 VA examiner also noted that the Veteran was not treated for or diagnosed with coronary artery disease or respiratory failure during his military service and opined that his cardiorespiratory arrest was not caused or aggravated by his military service.  Thus, his cardio respiratory arrest was not otherwise causally or etiologically related to his military service.

Lastly, the Board notes the contention of the appellant's representative in his April 2011 brief that the growth on the Veteran's right eye may have constituted melanoma and that his chronic eye inflammations were caused by a chronic staphylococcus infection that retarded the development of melanoma.  Thus, he argues that the Veteran's service-connected disability caused or contributed to his death.

A review of the claims file indicates that these arguments have no merit.  At the time of his separation, the Veteran was found to have chronic recurrent keratitis of the right eye that was inactive.  As noted in the opinion provided by a VA optometrist in July 2010, the Veteran's eyes were consistently noted to be normal during his hospital visits in the three years prior to his death.  The Veteran had no recurrent conjunctivitis or keratitis after his military service.  Thus, the optometrist opined that the Veteran's service-connected disability was not a principle or contributory cause of his death.

There is also no indication that the Veteran's growth on the Veteran's right eye was ever diagnosed as melanoma either during or at any time after service.  Instead, in service, the growth was diagnosed as an ulcer of the cornea of the right eye due to staphylococcus infection, and at retirement, the Veteran's eyes were noted as being normal.  A February 1970 VA examination found his right eye to have an overgrowth of skin secondary to chronic excoriation (not a true wart).  

Notably, the Veteran's melanoma was found on the left side of his head and spread to the left side of his neck.  No melanoma or cancer was ever found on the right side of the Veteran's face or neck.

The appellant's representative further argued (with supporting links to internet articles) that the Veteran's chronic staphylococcus infections slowed the development of his melanoma and contended that this could indicate that the Veteran's melanoma, which was first diagnosed in 1975, actually began in service.  

While the Board has reviewed these internet articles, this evidence is too general and inclusive to be of any probative value.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element); see also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The Board further notes that the referenced study was inconclusive.  Specifically, the National Institute of Health article indicated staphylococcal strains induced a protein that had a growth inhibitory effect on melanoma.  However, the findings indicated that there was a difference between the different staphylococcal strains in their effect on the production of that protein.  Thus, a conclusive result was not provided, and the report only stated that that studying this effect "may be a crucial lead in the investigation of different skin conditions."

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim, and the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In so finding, the Board notes that any direct assertions by the appellant, her daughter, and/or her representative that there was a relationship between the Veteran's malignant melanoma and service (to include herbicide exposure) or the Veteran's service-connected conjunctivitis and death provides no basis for allowance of the claim.  Matters of diagnosis and etiology, such as the questions relevant to this claim on appeal, are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise, the appellant, her daughter, and her representative are not competent to render a probative opinion on a medical matter such as the onset of the Veteran's melanoma, whether there was a relationship between the Veteran's melanoma and his military service or any incident thereof, or whether the Veteran's service-connected conjunctivitis caused his death.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.





ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


